FILED
                            NOT FOR PUBLICATION                             JUN 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CLARENCE LEON DEWS                               No. 13-16282

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00278-AWI-
                                                 SKO
  v.

EDMUND BROWN, et al.,                            MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       California state prisoner Clarence Leon Dews appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

and Fourteenth Amendment violations in connection with his transfer and

subsequent denial of surgery. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal for failure to state a claim under 28 U.S.C. §§ 1915A

and 1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Dews’s Eighth Amendment claim

because Dews failed to allege facts showing that defendants knew that Dews faced

substantial risk of serious harm to his health and disregarded that risk by failing to

take reasonable measures to abate it. See Farmer v. Brennan, 511 U.S. 825, 834

(1994) (elements of an Eighth Amendment claim).

      The district court properly dismissed Dews’s Fourteenth Amendment claims

because Dews failed to allege facts showing that defendants deprived him of a

recognized property or liberty interest, see Bd. of Regents v. Roth, 408 U.S. 564,

569-71 (1972), intentionally treated him differently from others who were similarly

situated without a rational basis, see N. Pacifica LLC v. City of Pacifica, 526 F.3d
478, 486 (9th Cir. 2008), or intentionally discriminated against him on the basis of

his membership in a protected class see Thornton v. City of St. Helens, 425 F.3d
1158, 1166 (9th Cir. 2005).

      The district court properly dismissed Dews’s conspiracy claim because

Dews failed to allege an “underlying constitutional violation.” Lacey v. Maricopa

County., 693 F.3d 896, 935 (9th Cir. 2012) (en banc).


                                           2                                    13-16282
      We do not consider issues raised for the first time on appeal. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Dews’s motion to proceed in forma pauperis, filed on April 21, 2014, is

denied as unnecessary.

      AFFIRMED.




                                         3                                    13-16282